Citation Nr: 0320240	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating action of the RO.  The 
veteran submitted a notice of disagreement in June 2002 and 
the RO issued a statement of the case in August 2002.  A 
substantive appeal was received from the veteran in November 
2002.


REMAND

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
submitted to the RO in November 2002, the veteran indicated a 
request for a hearing before a Member of the Board at the RO 
and also requested a personal hearing before RO personnel.  
The veteran was scheduled for and appeared at a January 2003 
hearing before a Hearing Officer.  At that time, the veteran 
submitted a response to a December 2002 RO request that he 
clarify his hearing request, and indicated that he wanted a 
videoconference hearing before the Board.  His intentions 
were further clarified upon questioning during the hearing.  
(See transcript pages 3 and 4.)

It appears that no action was taken on the veteran's request 
to be scheduled for a videoconference hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a 
videoconference hearing in accordance 
with his November 2002 request for a 
Board hearing.  Unless the veteran 
indicates, preferably, in a signed 
writing, that the requested hearing is no 
longer desired, the hearing should be 
held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




